Citation Nr: 0506725	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for depression.



REPRESENTATION

Veteran represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the RO, which denied 
service connection for the disabilities enumerated above.

The Board remanded this case to the RO in August 2004 in 
order that a videoconference hearing be scheduled.  The 
veteran's hearing took place before the undersigned in 
November 2004.


FINDINGS OF FACT

1.  Hypertension is not shown to be related to the veteran's 
active duty service, presumptively linked thereto, or the 
proximate result of a service-connected disability.

2.  Headaches are not shown to be related to the veteran's 
active duty service.

3.  Depression is not shown to be related to the veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or as a 
result of his active duty service nor is it the proximate 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

2.  Headaches were not incurred in or as a result of the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Depression was not incurred in or as a result of the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
the undersigned.  

Further, by January 2002 letter, November 2002 statement of 
the case, and January and April 2004 supplemental statements 
of the case, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and via 
the January 2002 letter and April 2004 supplemental statement 
of the case, he has been advised regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

The service medical records are silent with respect to 
complaints or diagnoses of depression, hypertension, or 
headaches.

On separation report of medical history, the veteran did not 
voice complaints of headaches, hypertension, or depression.  
The veteran, however, did report eye trouble.  Indeed, the 
service medical records reflect an explosion as a result of 
which dust particles landed in the veteran's eyes.

The corresponding medical examination report reflects no 
relevant symptoms or disabilities.  The veteran's separation 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

On July 1996 VA Agent Orange medical examination report, the 
examiner noted that the veteran's blood pressure was 138/88.

A November 2000 VA progress note reflected a blood pressure 
measurement of 154/92.

A November 2000 depression screening test yielded negative 
results.

A May 2001 VA progress note indicated a diagnosis of 
hypertension.

An August 2001 VA progress note indicated diagnoses of 
hypertension, anxiety, and depression.

By March 2002 rating decision, the RO denied service 
connection for, in pertinent part, depression, hypertension, 
and headaches.

On October 2002 VA medical examination, adult onset diabetes 
mellitus was diagnosed.  Based on the examination, the 
examiner observed that the veteran was experiencing early 
diabetic peripheral neuropathy.  The rest of the diabetic 
review of systems was negative.

By November 2002 rating decision, the RO granted service 
connection for diabetes mellitus.

In February 2003, the veteran reported increased psychiatric 
problems over the previous 15 years to include nightmares, 
flashbacks, and sleep irregularities.  The examiner diagnosed 
depression and post-traumatic stress disorder (PTSD).

July 2003 psychiatric treatment records reflect treatment for 
PTSD and symptoms such as nightmares.

In November 2003, the veteran reported feeling "depressed 
and hopeless."  That month, chronic PTSD was diagnosed.

In February 2004, following psychiatric treatment, PTSD alone 
was diagnosed.

Psychotherapy treatment notes dated in March 2004 indicate 
that the veteran's depression was better controlled.

At a March 2004 personal hearing at the RO, the veteran 
testified that his headaches manifested behind the forehead 
just above the eyebrows.  They occurred mainly when he was 
exposed to sunlight.  He denied taking medication to treat 
the headaches other than the occasional use of aspirin.  He 
indicated that his physician made no diagnosis related to 
headaches and that the physician had not opined regarding 
their cause.  The veteran stated that he thought his 
headaches were related to his eye accident in service because 
he had not suffered from headaches before that time.  He 
testified that his headaches began to manifest shortly after 
the explosion in service and that he had been using over the 
counter medication since.  He denied treatment for headaches 
in the years following separation from service.

Regarding hypertension, the veteran stated that he had been 
suffering from that condition since 1997 or 1998 and that he 
was diagnosed with diabetes mellitus in 2002.  He asserted, 
however, that his hypertension resulted from his service-
connected diabetes mellitus.

On March 2004 VA PTSD examination, the veteran complained of 
symptoms such as anxiety, intrusive thoughts, anger 
management problems, etc.  He reported dysphoria but denied 
other symptoms of depression.  The examiner diagnosed PTSD.

In November 2004, the veteran and his wife testified at a 
hearing before the undersigned via videoconference.  The 
veteran stated that in service, a tire exploded in his face 
and that he had been experiencing headaches ever since.  He 
asserted that he had problems sleeping at night.  Regarding 
hypertension, he indicated that he was diagnosed with that 
disorder "sometime after 1970."  Regarding depression, "it 
really got to him" in 2002.  He stated that he believed his 
head trauma caused the depression.  

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation).

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Hypertension 

The evidence reflects that hypertension did not manifest 
until the mid to late 1990's.  Because hypertension did not 
appear until approximately three decades after service, the 
veteran is not entitled to service connection for 
hypertension on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.

Similarly, the veteran is not entitled to service connection 
for hypertension on a direct basis.  38 C.F.R. § 3.303.  
Hypertension was not diagnosed until many years after 
service, and there is absolutely no suggestion in the record 
that there is any relationship between the veteran's 
presently diagnosed hypertension and service.  Absent a 
demonstrated nexus between hypertension and service, service 
connection must be denied.  Id.

Finally, service connection for hypertension cannot be 
granted on a secondary basis.  38 C.F.R. § 3.310; Allen, 
supra.  The veteran asserts that his hypertension is 
etiologically related to his service-connected diabetes 
mellitus.  First, the Board observes that hypertension was 
diagnosed before diabetes mellitus, so the argument that 
diabetes mellitus caused the veteran's hypertension fails.  
Second, the Board sees no indication that the veteran's 
hypertension was aggravated by the service-connected diabetes 
mellitus.  Indeed, the October 2002 diabetes mellitus 
examination report is silent with respect to hypertension.  
It follows from the foregoing that there is no basis upon 
which to grant service connection for hypertension on a 
secondary basis.  Id.

The veteran might well be of the opinion that his 
hypertension is related to service or to a service-connected 
disability.  The veteran, however, is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  Espiritu, supra.

The Board recognizes that the veteran was not afforded a VA 
medical examination that is customarily arranged in 
connection with claims for benefits as mandated in 
38 U.S.C.A. § 5103A (d).  

Generally, VA is required to assist those seeking VA benefits 
in establishing their claims.  See generally 38 U.S.C.A. 
§ 5103A.  However, under 38 U.S.C.A. § 5103A(a)(2), VA is not 
required to provide assistance to the claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  As well, under 38 U.S.C.A. 
§ 5103A(d), VA is required to provide a medical examination 
or obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
VA to make a decision on the claim. 

In the present case, the Board acknowledges the veteran's 
current disability.  There is no hint in the evidence, 
however, of a relationship between hypertension and service 
or between hypertension and another service-connected 
disability.  As such, an examination is not necessary, and 
the Board concludes that there is no reasonable possibility 
that a medical examination would serve to assist the veteran 
is establishing his claim.  38 U.S.C.A. § 5103A(a)(2), (d).

The Board also notes that it need not attempt to seek early 
records related to hypertension.  The veteran alleges a 
diagnosis of hypertension "sometime after 1970."  That 
information is simply too vague for an effective search for 
records.  The Board need not remand this case to the RO 
because such remand could not possibly yield beneficial 
results.  Sabonis, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim of entitlement to service 
connection for hypertension.  None of the competent evidence 
has been found to supports the veteran's claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Depression

The record is inconsistent regarding a diagnosis of 
depression.  The record does contain diagnoses of depression, 
but the latest VA psychiatric examination conducted in March 
2004 reflects that depression is not present.  In the absence 
of a present disability, service connection must be denied, 
and service connection for depression, therefore, cannot be 
granted.  38 C.F.R. § 3.303; Gilpin, supra.  

Assuming, arguendo, that the veteran does currently 
experience depression, such is not related to service.  
Depression did not appear in service and was not diagnosed 
until almost three decades thereafter.  Even according to the 
veteran's assertions, such symptoms did not manifest until 
approximately 1990, about two decades after separation from 
service.  Indeed, it did not manifest materially until 2002, 
according to his November 2004 testimony.  The long gap in 
time between service and the onset of depression reflects a 
lack of nexus between any current depression and service.  
The Board notes as well that although depression has been 
found on several occasions, it was never said to be related 
to service.  Due to the lack of demonstrated nexus between 
depression and service, service connection for depression 
must be denied.  38 C.F.R. § 3.303.

Again, the veteran is not competent to offer medical opinions 
upon which the Board might rely, and his belief that any 
depression might be related to service is immaterial to the 
Board's inquiry.  Espiritu, supra.  

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for 
depression.  None of the competent evidence has been found to 
supports the veteran's claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Headaches 

There is no medical diagnosis of headaches in the record.  
Absent a present disability, service connection cannot be 
granted, and service connection for headaches, therefore, 
must be denied.  38 C.F.R. § 3.303; Gilpin, supra.  

Assuming, arguendo, that the veteran does currently 
experience clinically diagnosable headaches, they are not 
shown to be related to service.  The veteran asserts that he 
began to experience headaches following the documented 
explosion in service.  He states, however, that he used only 
over the counter medication and did not seek medical 
attention for the headaches, if at all, until decades after 
separation.  Because there is no record of complaints of or 
treatment for headaches in service or after, the veteran's 
assertions cannot be reasonably verified.  In the absence of 
a clinically demonstrated nexus between headaches and 
service, service connection for headaches must be denied.  
38 C.F.R. § 3.303.

Again, the veteran is not competent to offer medical opinions 
upon which the Board might rely, and his belief that 
headaches might be related to service is immaterial to the 
Board's inquiry.  Espiritu, supra.  

Ordinarily, the Board would be required to remand this case 
to the RO for a medical opinion regarding the etiology of the 
veteran's headaches.  See 38 U.S.C.A. § 5103A.  However, 
under 38 U.S.C.A. § 5103A(a)(2), VA is not required to 
provide assistance to the claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  As well, under 38 U.S.C.A. 
§ 5103A(d), VA is required to provide a medical examination 
or obtain a medical opinion only if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
VA to make a decision on the claim. 

In the present case, there is no suggestion in the record of 
a relationship between any headaches from which the veteran 
might suffer and service.  There is, as well, an almost 
complete lack of competent medical evidence regarding 
headaches.  Due to this paucity of competent medical 
evidence, a medical examination is not necessary as such 
medical examination could not possibly serve to assist the 
veteran is establishing his claim.  38 U.S.C.A. 
§ 5103A(a)(2), (d).

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for 
headaches.  None of the competent evidence has been found to 
supports the veteran's claim.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

Service connection for hypertension is denied.

Service connection for depression is denied.

Service connection for headaches is denied.



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


